Citation Nr: 1610285	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-24 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a splenectomy.

4.  Entitlement to service connection for a collapsed lung.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a pelvis fracture.

7.  Entitlement to service connection for nerve damage of the neck.

8.  Entitlement to service connection for nerve damage of the right hip.

9.  Entitlement to an initial compensable rating for pelvic inflammatory disease.
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1978 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.  

The Veteran's file shows that she filed a notice of disagreement (NOD) with respect to a September 2014 rating decision.  A December 2014 letter shows that the RO has acknowledged receipt of the NOD and additional action is pending.  As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As the evidence reflects that the NOD has been recognized, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issues adjudicated in September 2014 for the issuance of a statement of the case (SOC) and instead refers the RO to issue an SOC.

The issue of service connection for a psychiatric disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A back disorder was not present during service, arthritis was not manifest within one year of discharge from service, and a back disorder did not develop as a result of any incident during service.

2.  A splenectomy was not performed during service and was not performed as a result of any incident during service.

3.  A collapsed lung was not present during service and did not develop as a result of any incident during service.

4.  A left shoulder disorder was not present during service and did not develop as a result of any incident during service.

5.  A pelvis fracture was not present during service and did not develop as a result of any incident during service.

6.  Nerve damage of the neck was not present during service and did not develop as a result of any incident during service.

7.  The Veteran has not had nerve damage of the right hip at any time since filing her claim for compensation.

8.  The pelvic inflammatory disease has not required continuous treatment.


CONCLUSIONS OF LAW


1.  A back disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).
2.  A splenectomy was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  A collapsed lung was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  A left shoulder disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5.  A pelvis fracture was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

6.  Nerve damage of the neck was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

7.  Nerve damage of the right hip was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

8.  The criteria for an initial compensable rating for pelvic inflammatory disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.116 Diagnostic Code (DC) 7614 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Letters dated in August 2010 and July 2011 notified the Veteran regarding the type of evidence necessary to establish her claims.  She was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim for a higher initial rating arises from her disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letters informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, Social Security Administration (SSA) records and also secured an examination in furtherance of her initial rating claim.  A pertinent VA examination was obtained in August 2011.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the initial rating issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board finds that medical opinions on the questions of service connection for a back disorder, splenectomy, collapsed lung, left shoulder disorder, fractured pelvis, nerve damage of the neck, and nerve damage of the right hip are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service and/or that those disorders may be related to her service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

		1.  Back Disorder

The Veteran's STRs show that she complained of para-lumbar pain in July 1979.  She reported that it began sometime during the night and that there was no previous history of back problems.  Examination revealed a three centimeter edematous area and a central tender papule; otherwise, her back was within normal limits.  The Veteran was diagnosed with an insect bite.  Her October 1979 separation examination revealed a clinically normal spine; no back complaints were reported.  In her report of medical history, she denied symptoms such as swollen or painful joints; bone, joint or other deformity; arthritis, rheumatism or bursitis; and recurrent back pain.  There is no evidence of a chronic back disorder in service.
Post-service treatment records show that the Veteran was struck by a motor vehicle as a pedestrian in January 2003.  The discharge summary following treatment for the January 2003 accident reveals that X-rays of the lumbar spine were negative except for old T8 and 9 compression fractures.  The Veteran's discharge diagnosis included closed fracture of the lumbar vertebra.  In September 2003, the Veteran reported back pain related to previous motor vehicle accident.  Records in April and November 2004 show chronic back pain.  A September 2005 record shows that the Veteran reported lower back pain from an old injury.  A May 2008 record shows that the Veteran incurred lumbar spine fractures as a result of a fall.  The June 2008 discharge summary following the Veteran's hospitalization in May 2008 shows that she was pushed off her porch approximately six feet and landed on her back.  A January 2011 treatment record reveals that the Veteran had degenerative joint disease of the lumbar spine.  None of her records contain any opinion relating a currently diagnosed back disorder to the Veteran's military service.  They also do not show that the Veteran reported her in-service complaint or that she had continued symptoms dating back to service.  

Based on a review of the evidence, the Board concludes that service connection for a back disorder is not warranted.  Although the evidence shows that the Veteran had an in-service complaint and currently has a lumbar spine disorder, it does not show that any diagnosed disorder is related to her military service.

The Veteran's STRs contain no indication that the onset of any current back disorder occurred in service.  Although the Veteran had an in-service complaint in July 1979, her STRs are silent for any diagnosis of a chronic disorder.  As discussed above, her STRs attributed her back complaints to an insect bite as opposed to a joint or muscle injury.  Her October 1979 separation examination revealed a clinically normal spine; no back disorder was diagnosed and no complaints were made.  The Veteran specifically denied any recurrent back pain, as well as other pertinent symptoms, in her October 1979 report of medical history.  None of the Veteran's treatment records contain any opinion relating a currently diagnosed back disorder as having its onset during the Veteran's military service.  As discussed above, the Veteran had two post-service injuries.  She was hit by a motor vehicle in January 2003 and later records show that she reported having pain related to that accident.  In this case, although X-rays at the time of the 2003 accident showed thoracic spine compression fractures, her lumbar spine was normal.  There is no indication in the Veteran's STRs that she incurred any thoracic spine fractures; examination of her back at the time of her treatment in July 1979 was within normal limits with the exception of the insect bite.  Additionally, the Veteran was injured in May 2008 and incurred lumbar spine fractures as a result of such injury.  There are no records of back complaints prior to those two injuries.  In this case, the contemporaneous service records and post-service treatment records all fail to show that a currently diagnosed back disorder is related to the Veteran's military service or that the onset of a back disorder began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

In this case, the first evidence of a back disorder is not until 2003.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of back complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of a back disorder is itself evidence which tends to show that a back disorder did not have its onset in service or for many years thereafter.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The Board acknowledges the diagnosis of degenerative joint disease in 2011.  However, the Veteran's post-service treatment records do not contain any report of a continuity of symptomatology dating back to service.  Furthermore, as noted above, the Veteran clearly had two post-service injuries, including one that resulted in lumbar spine fractures.  Moreover, no complaints were made at discharge from service and a normal spine was shown on her separation examination.  In this case, the contemporaneous evidence fails to show a continuity of back symptomatology following the Veteran's in-service complaints.  See Curry, 7 Vet. App. at 68.

The overall evidence of record as discussed above weighs against a finding of a back disorder being associated with the Veteran's active duty.  Without at least an equipoise in the evidence showing an association between a back disorder and her active duty, service connection for a back disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the etiology of a back disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a back disorder and the Veteran's active duty, service connection for a back disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a back disorder is denied.  See 38 U.S.C.A §5107 (West 2014).  

		2.  Splenectomy

The Veteran's STRs show no injury to her spleen, or any complaints pertaining to her spleen.  Her October 1979 separation examination revealed a clinically abnormal abdomen; however, only a supra-pubic scar was reported.  In her report of medical history, she denied symptoms such as stomach, liver, or intestinal trouble.  

Post-service treatment records show that the Veteran had a splenectomy in May 2008.  As noted above, the June 2008 discharge summary shows that the Veteran was pushed off her porch approximately six feet.  The record shows that the Veteran incurred a blunt pancreas injury from that incident.  None of her records contain any opinion relating her splenectomy to an incident incurred during the Veteran's military service.  They also do not show that the Veteran reported incurring an event, injury or disease in service necessitating the 2008 splenectomy.  

Based on a review of the evidence, the Board concludes that service connection for a splenectomy is not warranted.  Although the evidence shows that the Veteran had a splenectomy, it does not show that it occurred during her military service or was to treat an event, injury or disease incurred during service.

The evidence does not show that the Veteran incurred any event, injury or disease to her spleen in service or that her post-service splenectomy was for an injury that had its onset in service.  The Veteran's STRs contain no indication that she incurred any event, injury or disease to her spleen.  While her October 1979 separation examination revealed a clinically abnormal stomach, only a scar was noted; no spleen disorder was diagnosed and no complaints were made.  The Veteran specifically denied any pertinent symptoms in her October 1979 report of medical history.  None of the Veteran's treatment records contain any opinion relating her 2008 splenectomy to a disorder that had its onset during the Veteran's military service.  Rather, as discussed above, the evidence clearly shows that the Veteran suffered a pancreas injury in 2008 secondary to being pushed that resulted in the splenectomy.  In this case, the contemporaneous service records and post-service treatment records all fail to show that a splenectomy occurred during the Veteran's military service or was to treat an event, injury or disease related to her service.  See Curry, 7 Vet. App. at 68.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of an injury necessitating a splenectomy is not until 2008.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense, 1 Vet. App. at 356; see also Maxson, 230 F.3d at 1333.  Thus, the lack of any evidence of spleen complaints, symptoms, or findings for almost three decades between the Veteran's military service and the earliest evidence of a splenectomy is itself evidence which tends to show that a splenectomy did not occur during service and was not used to treat an event, injury or disease related to service.   

The overall evidence of record as discussed above weighs against a finding of a splenectomy being associated with the Veteran's active duty.  Without at least an equipoise in the evidence showing an association between a splenectomy and her active duty, service connection for a splenectomy is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of an injury requiring a splenectomy falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a splenectomy and the Veteran's active duty, service connection for a splenectomy is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a splenectomy.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a splenectomy is denied.  See 38 U.S.C.A §5107.  

		3.  Collapsed Lung

The Veteran's STRs show no event, injury or disease to her chest or lungs.  Her October 1979 separation examination revealed clinically abnormal chest and lungs; a right chest scar was reported, but no collapsed lung.  Chest X-rays were negative.  In her report of medical history, she denied symptoms such as shortness of breath and pain or pressure in chest.  

Post-service treatment records show that the Veteran denied having lung problems in March 1998.  A CT scan of the chest in January 2003 indicated no pneumothorax.  The June 2008 discharge summary following the Veteran's injury when she was pushed off her porch reveals that she had a right pneumothorax.  None of her records contain any opinion relating her collapsed lung to an incident incurred during the Veteran's military service.  They also do not show that the Veteran reported incurring an event, injury or disease in service.  

Based on a review of the evidence, the Board concludes that service connection for a collapsed lung is not warranted.  Although the evidence shows that the Veteran had a collapsed lung, it does not show that it occurred during her military service or is otherwise related to her service.

The evidence does not show that the Veteran incurred any event, injury or disease to her lungs in service or that her post-service collapsed lung was the result of her military service.  The Veteran's STRs contain no indication that she incurred an event, injury or disease to her lungs.  Her October 1979 separation examination included normal chest X-rays.  Although her chest was reported to be abnormal, only a scar was reported; no lung complaints were made.  The Veteran specifically denied any pertinent symptoms in her October 1979 report of medical history.  None of the Veteran's treatment records contain any opinion relating her 2008 collapsed lung to her military service.  Rather, as discussed above, the evidence clearly shows that the Veteran incurred injuries secondary to being pushed.  In this case, the contemporaneous service records and post-service treatment records all fail to show that a collapsed lung occurred during the Veteran's military service is otherwise related to her service.  See Curry, 7 Vet. App. at 68.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of a collapsed lung is not until 2008.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense, 1 Vet. App. at 356; see also Maxson, 230 F.3d at 1333.  Thus, the lack of any evidence of lung complaints, symptoms, or findings for almost three decades between the Veteran's military service and the earliest evidence of a collapsed lung is itself evidence which tends to show that a collapsed lung did not have its onset in service or for many years thereafter.

The overall evidence of record as discussed above weighs against a finding of a collapsed lung being associated with the Veteran's active duty.  Without at least an equipoise in the evidence showing an association between a collapsed lung and her active duty, service connection for a collapsed lung is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of a collapsed lung falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a collapsed lung and the Veteran's active duty, service connection for a collapsed lung is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a collapsed lung.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a collapsed lung is denied.  See 38 U.S.C.A §5107.  

		4.  Left Shoulder Disorder

The Veteran's STRs are silent for any left shoulder complaints.  Her October 1979 separation examination revealed clinically normal upper extremities.  She reported having a fractured left arm in childhood with no complications and no sequelae.  In her report of medical history, she denied symptoms such as swollen or painful joints; bone, joint or other deformity; arthritis, rheumatism or bursitis; and painful or "trick" shoulder.  The Veteran answered yes to broken bones and reported the childhood left arm injury.  

Post-service treatment records show that the Veteran reported left shoulder pain in March 2008 after being assaulted by her boyfriend.  X-rays at that time revealed a displaced left clavicular fracture and greater tuberosity evulsion fracture.  A May 2008 record shows that the Veteran reported having left shoulder pain and that her boyfriend and slammed her against a wall two and half to three months ago.  She reported that he again injured her about one month ago by hitting her about the shoulder.  None of her records contain any opinion relating a left shoulder disorder to the Veteran's military service.  They also do not show that the Veteran reported incurring an event, injury or disease in service.  

Based on a review of the evidence, the Board concludes that service connection for a left shoulder is not warranted.  Although the evidence shows that the Veteran had a left shoulder fracture, it does not show that it occurred during her military service or is otherwise related to her service.

The evidence does not show that the Veteran incurred any event, injury or disease to her left shoulder in service or that her post-service fracture was the result of her military service.  The Veteran's STRs contain no indication that she incurred any event, injury or disease to her left shoulder.  Her October 1979 separation examination revealed clinically normal upper extremities.  The Veteran specifically denied any pertinent symptoms in her October 1979 report of medical history.  None of the Veteran's treatment records contain any opinion relating her 2008 fracture to her military service.  Rather, as discussed above, the evidence clearly shows that the Veteran's left shoulder was injured when she was assaulted by her boyfriend.  In this case, the contemporaneous service records and post-service treatment records all fail to show that a left shoulder disorder occurred during the Veteran's military service is otherwise related to her service.  See Curry, 7 Vet. App. at 68.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of a left shoulder disorder is not until 2008.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense, 1 Vet. App. at 356; see also Maxson, 230 F.3d at 1333.  Thus, the lack of any evidence of left shoulder complaints, symptoms, or findings for almost three decades between the Veteran's military service and the earliest evidence of a left shoulder disorder is itself evidence which tends to show that a left shoulder disorder did not have its onset in service or for many years thereafter.

The overall evidence of record as discussed above weighs against a finding of a left shoulder disorder being associated with the Veteran's active duty.  Without at least an equipoise in the evidence showing an association between a left shoulder disorder and her active duty, service connection for a left shoulder disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of a left shoulder disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a left shoulder disorder and the Veteran's active duty, service connection for a left shoulder disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left shoulder disorder is denied.  See 38 U.S.C.A §5107.  

		5.  Pelvis Fracture 

The Veteran's STRs only show complaints referable to her service-connected pelvic inflammatory disease and contain no indication of a fracture.  Her October 1979 separation examination revealed a clinically normal pelvis.  In her report of medical history, she denied symptoms such as swollen or painful joints; bone, joint or other deformity; and arthritis, rheumatism or bursitis.  As noted above, she reported broken bones, but related that to a left arm injury as a child.  

Post-service treatment records show that the Veteran was hit by a car as a pedestrian in January 2003.  X-rays and a CT scan at that time revealed a fractured pelvis.  The January 2003 discharge summary shows that the Veteran was diagnosed with closed fractures of the sacrum and coccyx and pubis.  An April 2003 record shows that the Veteran reported breaking her pelvis after being hit by a car.  Other records show the same reported history.  None of her records contain any opinion relating a pelvis fracture to the Veteran's military service.  They also do not show that the Veteran reported incurring an event, injury or disease in service.  

Based on a review of the evidence, the Board concludes that service connection for a pelvis fracture is not warranted.  Although the evidence shows that the Veteran had a pelvis fracture, it does not show that it occurred during her military service or is otherwise related to her service.

The evidence does not show that the Veteran incurred any event, injury or disease to her pelvis in service other than the already service-connected pelvic inflammatory disease or that her post-service fracture was the result of her military service.  The Veteran's STRs contain no indication that she incurred a pelvis fracture.  Her October 1979 separation examination revealed a clinically normal pelvis.  The Veteran specifically denied any pertinent symptoms in her October 1979 report of medical history.  Although broken bones were reported, such referred to a childhood left arm injury and not a pelvis fracture.  None of the Veteran's treatment records contain any opinion relating her 2003 fracture to her military service.  Rather, as discussed above, the evidence clearly shows that the Veteran was hit by a car and fractured her pelvis in that accident.  In this case, the contemporaneous service records and post-service treatment records all fail to show that a pelvis fracture occurred during the Veteran's military service or is otherwise related to her service.  See Curry, 7 Vet. App. at 68.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of a pelvis fracture is not until 2003.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense, 1 Vet. App. at 356; see also Maxson, 230 F.3d at 1333.  Thus, the lack of any evidence of pelvis fracture complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of a pelvis fracture is itself evidence which tends to show that a pelvis fracture did not have its onset in service or for many years thereafter.

The overall evidence of record as discussed above weighs against a finding of a pelvis fracture being associated with the Veteran's active duty.  Without at least an equipoise in the evidence showing an association between a pelvis fracture and her active duty, service connection for a pelvis fracture is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of a pelvis fracture falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a pelvis fracture and the Veteran's active duty, service connection for a pelvis fracture is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a pelvis fracture.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a pelvis fracture is denied.  See 38 U.S.C.A §5107.  

		6.  Nerve Damage of the Neck

The Veteran's STRs are silent for any neck or cervical spine complaints.  Her October 1979 separation examination revealed a clinically normal spine and neurologic system.  In her report of medical history, she denied symptoms such as swollen or painful joints; bone, joint or other deformity; arthritis, rheumatism or bursitis; and neuritis.  

Post-service treatment records include a May 2010 record in which the Veteran reported having a pinched nerve in her right shoulder and neck for about six months.  A January 2011 record indicates that the Veteran complained of pain in her neck from a pinched nerve for two years.  A June 2012 record shows that the Veteran reported having muscle tightness in her neck.  In June 2014, the Veteran complained of burning in her neck where she experienced apparently a chemical burn.  None of her records contain any opinion relating any nerve damage in her neck to the Veteran's military service.  They also do not show that the Veteran reported incurring an event, injury, or disease in service.  

Based on a review of the evidence, the Board concludes that service connection for nerve damage of the neck is not warranted.  Although the evidence shows that the Veteran has reported having a pinched nerve, it does not show that it occurred during her military service or is otherwise related to her service.

The evidence does not show that the Veteran incurred any event, injury or disease to her neck in service or that her post-service pinched nerve or other neck complains were the result of her military service.  The Veteran's STRs contain no indication that she incurred a neck injury.  Her October 1979 separation examination revealed a clinically normal spine and neurologic system.  The Veteran specifically denied any pertinent symptoms in her October 1979 report of medical history.  None of the Veteran's treatment records contain any opinion relating her reported pinched nerve or other neck complaints to her military service.  Rather, as discussed above, the evidence clearly shows that the Veteran reported that the pinched nerve occurred after service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that nerve damage of the neck or any other neck complaints occurred during the Veteran's military service are otherwise related to her service.  See Curry, 7 Vet. App. at 68.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of a reported pinched nerve is not until 2010, while muscle tightness was in 2012.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense, 1 Vet. App. at 356; see also Maxson, 230 F.3d at 1333.  Thus, the lack of any evidence of pinched nerve complaints, symptoms, or findings for three decades between the Veteran's military service and the earliest evidence of a reported pinched nerve is itself evidence which tends to show that nerve damage of the neck did not have its onset in service or for many years thereafter.

The overall evidence of record as discussed above weighs against a finding of nerve damage of the neck being associated with the Veteran's active duty.  Without at least an equipoise in the evidence showing an association between nerve damage of the neck and her active duty, service connection for nerve damage of the neck is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of nerve damage of the neck falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between nerve damage of the neck and the Veteran's active duty, service connection for nerve damage of the neck is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for nerve damage of the neck.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for nerve damage of the neck is denied.  See 38 U.S.C.A §5107.  

		7 .  Nerve Damage of the Right Hip

The Veteran's STRs are silent for any right hip complaints.  Her October 1979 separation examination revealed clinically normal lower extremities and neurologic system.  In her report of medical history, she denied symptoms such as swollen or painful joints; bone, joint or other deformity; arthritis, rheumatism or bursitis; and neuritis.  

Post-service treatment records show a report of right hip pain in January 2003 after she was hit by a motor vehicle.  In May 2010, the Veteran reported having right hip pain for three to four days.  However, there are no records showing any diagnosis of a right hip disorder.  
 
Based on a review of the evidence, the Board concludes that service connection for nerve damage of the right hip is denied.  Post-service treatment records reveal that nerve damage of the right hip has not been shown at any time since the claim for service connection.  The Board acknowledges that the Veteran had right hip pain in 2003.  However, there are no treatment records reflecting that the Veteran has had nerve damage of the right hip at any time during this appeal.  Indeed, no chronic right hip disorder has been shown at any time during this appeal.  The overall evidence of record weighs against a finding that the Veteran has a currently diagnosed right hip nerve disorder.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of nerve damage of the right hip at any time during the appeal period.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the diagnosis of nerve damage of the right hip falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed her claim for service connection for nerve damage of the right hip in September 2010 has such disability been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for nerve damage of the right hip.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for nerve damage of the right hip is denied.  See 38 U.S.C.A §5107 (West 2014).

	B.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran's pelvic inflammatory disease is rated as zero percent or noncompensably disabling under 38 C.F.R. § 4.116, DC 7614, which evaluates impairment from fallopian tube, disease, injury, or adhesions of (including pelvic inflammatory disease). 

DCs 7610 through 7615 are evaluated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs.  

Pursuant to the General Rating Formula, a zero percent or noncompensable rating is warranted for symptoms that do not require continuous treatment.  38 C.F.R. § 4.116, DC 7614 (2015). 

A 10 percent rating is warranted for symptoms that require continuous treatment.  Id.

A 30 percent rating is warranted for symptoms not controlled by continuous treatment.  Id.

The Veteran was afforded a VA examination in August 2011.  She reported that her tubes were closed in service for her pelvic inflammatory disease.  She reported having no further infections.  The condition was not being treated.  No current symptoms were reported.  The Veteran was diagnosed with pelvic inflammatory disease, resolved.  She was not currently employed and there were no effects on her usual daily activities.  

The Veteran's post-service treatment records and SSA records reflect no current treatment for her pelvic inflammatory disease.  

Based on a review of the evidence, the Board concludes that an initial compensable is not warranted at any time since the award of service connection.  The next higher rating of 10 percent is warranted for symptoms that require continuous treatment.  The August 2011 examination does not show that the Veteran currently had any symptoms or that any medication was required.  None of her treatment records have shown symptoms requiring continuous treatment; they show no treatment at all.  The statements during this appeal have also not shown that her pelvic inflammatory disease results in symptoms that require continuous treatment.  Therefore, the evidence fails to show that an initial compensable rating is warranted. 

The Board acknowledges the Veteran's contention that she is entitled to a compensable rating as she was left unable to have children as a result of treatment for this disability during service.  See, e.g., November 2011 statement.  Although the Board sympathizes with the Veteran, the rating criteria address the symptoms associated with the disability.  In this case, as discussed above, the evidence has not shown, nor does the Veteran contend, that her pelvic inflammatory disease results in symptoms that require continuous treatment.  Furthermore, the Veteran's claim for sterility has already been addressed by the RO in a September 2014 rating decision denying service connection for special monthly compensation.  As noted in the Introduction, the Veteran has appealed that decision.  

For these reasons, the Board finds that the criteria for an initial compensable rating for pelvic inflammatory disease have not been met.

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's pelvic inflammatory disease symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for her service-connected disability.  

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders her unemployable, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a splenectomy is denied.

Entitlement to service connection for a collapsed lung is denied.

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for a pelvis fracture is denied.

Entitlement to service connection for nerve damage of the neck is denied.

Entitlement to service connection for nerve damage of the right hip is denied.

Entitlement to an initial compensable rating for pelvic inflammatory disease is denied.  


REMAND

Regrettably, a remand is necessary for the issue of service connection for a psychiatric disorder.  The Veteran was afforded a VA examination in August 2011.  The examiner opined that the Veteran's PTSD was not related to her reported in-service military sexual trauma, but was instead associated with childhood trauma and exacerbated by physical and emotional abuse from romantic partners.  However, the examiner did not provide any opinion as to whether the Veteran's PTSD had its onset during service.  The Veteran's personnel records show behavioral issues and also document that her husband at the time was abusive.  Consequently, the Board finds that an addendum medical opinion addressing whether the Veteran's PTSD began during service is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Tuscaloosa VA Medical Center.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the August 2011 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's PTSD is related, in whole or in part, to her military service.  In particular, the examiner should discuss whether the Veteran's PTSD had its onset, in whole or in part, during her military service. 

In addressing whether the Veteran's PTSD began during service, the examiner should discuss the Veteran's personnel records showing behavioral problems as well as abuse from her husband.  
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


